Exhibit 10.1

 

WELLS FARGO RETAIL FINANCE, LLC

One Boston Place, 18th Floor

Boston, Massachusetts 02108

 

August 3, 2009

 

Overstock.com, Inc.

6350 South 3000 East

Salt Lake City, Utah  84121

 

Ladies and Gentlemen:

 

Reference is hereby made to that certain Amended and Restated Loan and Security
Agreement (the “Loan Agreement”) dated as of January 6, 2009 by and between
Wells Fargo Retail Finance, LLC (the “Lender”), and Overstock.com, Inc. (the
“Borrower”) and the Loan Documents executed in connection therewith. All
capitalized terms used herein and not otherwise defined shall have the same
meaning herein as in the Loan Agreement.

 

The Borrower has notified the Lender that it intends to repay all outstanding
Obligations owing to the Lender under the Loan Agreement and, concurrently
therewith, terminate the Loan Agreement, by no later than August 3, 2009.  In
connection therewith, the Borrower has requested that the Lender agree to waive
the Applicable Prepayment Premium which would become payable upon termination of
the Loan Agreement.  The Lender is willing to waive the Applicable Prepayment
Premium, subject to the terms and conditions contained herein.

 

Accordingly, the Borrower and the Lender hereby agree as follows:

 


1.                                       AS OF AUGUST 3, 2009 (THE “PAYOFF
DATE”), THE AMOUNT REQUIRED TO PAY THE OUTSTANDING OBLIGATIONS (OTHER THAN THE
APPLICABLE PREPAYMENT PREMIUM) IS $144,497.50 (THE “PAYOUT AMOUNT”), CONSISTING
OF:


 


(A)                                  $42,500 IN RESPECT OF THE UNPAID
ADMINISTRATION FEE (AS SET FORTH IN THE FEE LETTER);


 


(B)                                 $99,800 IN RESPECT OF THE UNPAID ANNUAL FEE
(AS SET FORTH IN THE FEE LETTER); AND


 


(C)                                  $2,197.50 IN RESPECT OF OUTSTANDING LENDER
EXPENSES.


 


2.                                       THIS WILL CONFIRM THAT, PROVIDED THAT
THE CONDITIONS IN CLAUSE (A) AND (B) BELOW (COLLECTIVELY, THE “PAYOUT
CONDITIONS”) HAVE BEEN SATISFIED BY NO LATER THAN 5:00 PM BOSTON TIME ON THE
PAYOFF DATE:


 


(A)                                  RECEIPT BY THE LENDER OF THE PAYOUT AMOUNT
IN ACCORDANCE WITH PARAGRAPH 4 BELOW; AND

 

--------------------------------------------------------------------------------


 


(B)                                 RECEIPT BY THE LENDER OF A FULLY-EXECUTED
COUNTERPART OF THIS LETTER AGREEMENT SIGNED BY THE BORROWER;


 

then, in such event, the Borrower and the Lender agree that (i) all outstanding
Obligations owing by the Borrower under the Loan Agreement shall be deemed to be
paid and satisfied in full, except for indemnity and other obligations which
survive in accordance with the specific terms of the Loan Agreement and other
Loan Documents, (ii) the Loan Agreement shall be terminated, except for
indemnity and other obligations which survive in accordance with the specific
terms of the Loan Agreement and other Loan Documents, (iii) all liens and
security interests granted to the Lender under the Loan Documents as security
for the Obligations shall be immediately released and discharged and (iv) the
Borrower and its agents or designees shall be authorized to file Uniform
Commercial Code amendment statements which are necessary to terminate the
financing statements evidencing the liens and security interests granted to the
Lender under the Loan Documents as security for the Obligations.

 


3.                                       THE BORROWER HEREBY COVENANTS AND
AGREES THAT (I) THE APPLICABLE PREPAYMENT PREMIUM IN THE AMOUNT OF $250,000 IS
UNCONDITIONALLY DUE AND PAYABLE UPON THE TERMINATION OF THE LOAN AGREEMENT AND
(II) NOTWITHSTANDING THE LENDER’S AGREEMENT TO WAIVE PAYMENT OF THE APPLICABLE
PREPAYMENT PENALTY IN ACCORDANCE WITH THE TERMS OF THIS LETTER AGREEMENT, IN THE
EVENT THAT THE PAYOUT CONDITIONS HAVE NOT BEEN SATISFIED BY 5:00 PM BOSTON TIME
ON THE PAYOFF DATE, THEN (X) THE PAYOUT AMOUNT SHALL NO LONGER BE VALID AND
(Y) THE LENDER’S AGREEMENT TO WAIVE PAYMENT OF THE APPLICABLE PREPAYMENT PENALTY
SHALL BE NULL AND VOID AB INITIO.


 


4.                                       THE PAYOUT AMOUNT MUST BE REMITTED BY
WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS, FOR RECEIPT BY NO LATER THAN THE
PAYOFF DATE, AS FOLLOWS:

 

Bank:

 

Wells Fargo Bank

ABA #:

 

 

Acct. #:

 

 

Acct. Name:

 

Wells Fargo Retail Finance LLC

Ref/Attn:

 

Overstock.com

 

The Lender believes that the Payout Amount reflects all amounts (other than the
Applicable Prepayment Penalty) currently owed by the Borrower to the Lender. 
Notwithstanding the release of the Lender’s security interests upon the
satisfaction of the Payout Conditions in accordance with Paragraph 2 above, the
Borrower will remain liable to the Lender for any expenses incurred in
connection with the release of its security interests and liens, and for any
interest, fees, expenses or other amounts which may have been omitted in error
from the Payout Amount.

 


5.                                       THE BORROWER HEREBY UNCONDITIONALLY
RELEASES, WAIVES AND FOREVER DISCHARGES THE LENDER AND ITS AFFILIATES AND THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, REPRESENTATIVES, AGENTS,
PREDECESSORS, COUNSEL AND AFFILIATES FROM ANY AND ALL CLAIMS, DEMANDS,
OBLIGATIONS, LIABILITIES, SUITS AND CAUSES OF ACTION OF ANY KIND WHATSOEVER (IF
ANY), WHETHER NOW EXISTING OR HEREAFTER ARISING, UNDER, ARISING OUT OF, OR IN
CONNECTION WITH (I) THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY
OR (II) THE EXECUTION OF (OR THE SATISFACTION OF ANY CONDITION PRECEDENT OR
SUBSEQUENT TO) THIS LETTER AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.


 


2

--------------------------------------------------------------------------------



 


6.                                       UPON THE REQUEST OF THE BORROWER, THE
LENDER AGREES TO EXECUTE AND DELIVER, IN FORM AND SUBSTANCE REASONABLY
ACCEPTABLE TO THE LENDER, ANY LIEN RELEASES AND OTHER SIMILAR DISCHARGE OR
RELEASE DOCUMENTS AS ARE REASONABLY NECESSARY TO RELEASE THE LIENS AND SECURITY
INTERESTS GRANTED TO THE LENDER UNDER THE LOAN DOCUMENTS AS SECURITY FOR THE
OBLIGATIONS.  NOTWITHSTANDING THE FOREGOING SENTENCE, THE LENDER SHALL HAVE NO
OBLIGATION TO DELIVER ANY SUCH RELEASES AND DISCHARGES UNLESS AND UNTIL BORROWER
SHALL HAVE PAID ALL REASONABLE COSTS AND EXPENSES INCURRED BY THE LENDER IN
CONNECTION WITH THE PREPARATION AND DELIVERY OF SAME, INCLUDING, BUT NOT LIMITED
TO, ALL ATTORNEYS’ FEES AND EXPENSES.


 


7.                                       THE BORROWER ACKNOWLEDGES THAT THE
AMOUNTS REFERRED TO IN PARAGRAPH 1 AND PARAGRAPH 3 (WITH RESPECT TO THE
APPLICABLE PREPAYMENT PREMIUM) ABOVE ARE ENFORCEABLE OBLIGATIONS OF IT OWED TO
THE LENDER PURSUANT TO THE PROVISIONS OF THE LOAN DOCUMENTS AND CONFIRM ITS
AGREEMENT TO THE TERMS AND CONDITIONS OF THIS LETTER AGREEMENT BY RETURNING TO
THE LENDER A SIGNED COUNTERPART HEREOF.


 


8.                                       IN CONNECTION WITH THE FOREGOING, WELLS
FARGO BANK, NATIONAL ASSOCIATION, HEREBY AGREES TO PAY $10,000 TO THE BORROWER
AS A PARTIAL REIMBURSEMENT OF EXPENSES INCURRED BY THE BORROWER IN CONNECTION
WITH THE LOAN AGREEMENT PROMPTLY AFTER THE TERMINATION OF THE LOAN AGREEMENT.


 

[remainder of this page intentionally left blank]

 

3

--------------------------------------------------------------------------------


 

This letter agreement may be executed by each party on a separate counterpart,
each of which when so executed and delivered shall be an original, but all of
which together shall constitute one agreement.

 

 

Very truly yours,

 

 

 

WELLS FARGO RETAIL FINANCE, LLC

 

 

 

 

 

By:

/s/ Joseph Burt

 

Name:

Joseph Burt

 

Title:

Vice President

 

Accepted and Agreed solely for the purposes of paragraph 8 above:

 

 

WELLS FARGO BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/Lisbeth Hopper

 

Name:

Lisbeth Hopper

 

Title:

Relationship Manager

 

 

Accepted and Agreed:

 

 

 

OVERSTOCK.COM, INC.

 

 

 

 

 

By:

/s/ Stephen J. Chesnut

 

 

Name:

Stephen J. Chesnut

 

 

Title:

Senior Vice President, Finance

 

 

 

--------------------------------------------------------------------------------